DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered. 
Claims 1, 8, and 15 have been amended.  Claims 1-6, 8-13, and 15-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parthornratt et al (“Smart Home Automation via Facebook Chatbot and Raspberry Pi”, 2018, 2nd International Conference on Engineering Innovation, pgs. 52-56) in view of Cheyer et al (US Patent No. 7,069,560) in view of Periorellis et al (US Patent Application Publication No. 2018/0090141) and further in view of Sharma et al (US Patent Application Publication No. 2015/0213355).
Parthornratt teaches a home automation system that uses a chatbot to provide a UI for the user.  Regarding claims 1, 8, and 15, Parthornratt teaches a method, by one or more processors, systems [Fig 1], and computer program products [pg. 54 software configurations – pg. 55 hardware configurations] for managing a chatbot comprising: receiving a communication from an individual by a first device implementing the chatbot [III. System architecture & data distribution – user must initiate the conversation with the chatbot provided by the Facebook chat service; where the first device is the device the user uses to access Facebook chat service]; selecting at least one data source associated with the individual based on the received communication [II. Smart Home Automation System, pg. 53, 2nd col. Last paragraph – chatbot serves as point of contact to control the home appliances over the Internet]; and generating a response to the received communication based on the at least one selected data source [III. System architecture & data distribution – Heroku will use information to predict and update the state of the appliances; Fig. 3].  Parthornratt fails to teach, but Cheyer teaches responsive to receiving and analyzing the communication, selecting at least one data source associated with the individual based on the received communication upon determining the chatbot will provide a more accurate response to the communication using information obtained from the at least one data source (col. 17, lines 18-40 – agent capabilities specify which tasks the agent is able to complete or perform)
 wherein the at least one data source includes an Internet of Things (IoT) device having the information associated with a subject of the communication (col. 18, line 54 to col. 19, line 13 – the Facilitator agent constructs a goal plan to complete the request from the agent and once the requested goal is complete, the facilitator returns the results to the requesting agent).  Cheyer teaches the system is advantageous in providing cooperative task completion by flexible, dynamic configurations of autonomous electronic agents (col. 4, lines 57-59).  One having ordinary skill in the art at the time of the invention would have recognized the advantages of having the chatbot select and utilize a data source that provides the best response, as suggested by Cheyer, implemented with the chat system of Parthornratt, for the purpose of providing cooperative task completion, as suggested by Cheyer.  Parthornratt fails to teach, but Periorellis teaches based upon a second communication to the response by the individual, establishing a connection between the first device and the IoT device (para 0057 – SuperBot switches (“connects”) to Uber bot); responsive to establishing the connection, receiving the information by the chatbot of the first device from the IoT device (para 0056-0062); and generating a second response to the communication based on the information received from the IoT device (Fig.3; para 0056-0066).  
Regarding claims 2, 9, and 16, the combination of Parthornratt, Cheyer,  Periorellis, and Sharma teaches the generated response is indicative of at least one of a request for authorization to access the at least one selected data source [IV. Implementation and Employment -- Facebook chat is directly adopted and programmed with proper authentication to grant permission for a successful communication between Heroku and Facebook] and a request for information associated with the received communication [Fig. 3 – Response from chatbot].  
Regarding claims 3, 10, and 17, the combination of Parthornratt, Cheyer, Periorellis, and Sharma teaches the generated response is indicative of a request for authorization to access the at least one selected data source [IV. Implementation and Employment -- Facebook chat is directly adopted and programmed with proper authentication to grant permission for a successful communication between Heroku and Facebook], and further comprising: receiving an indication of an authorization from the individual to access the at least one selected data source [III. System architecture and data distribution -- Heroku has to analyze the message sent from a user through webhook with proper authentication from Facebook to Heroku server  -- The system will allow only specific Facebook’s ID to access the data]; analyzing the at least one selected data source based on the received communication [III. System architecture and data distribution -- Heroku has to analyze the message sent from a user through webhook with proper authentication from Facebook to Heroku server, and then update the state of the home appliance in the database accordingly].
Regarding claims 4, 11, and 18, the combination of Parthornratt, Cheyer, Periorellis, and Sharma teaches the received communication is at least one of a voice communication or a text-based communication [page 55, E, Operating Modes -- user can control devices by communicate with bot by typing in Facebook messenger].  
Regarding claims 5, 12, and 19 the combination of Parthornratt, Cheyer, Periorellis, and Sharma teaches selecting of the at least one data source and the generating of the response is performed utilizing an analysis of the received communication [Parthornratt at III. System architecture and data distribution -- Heroku has to analyze the message sent from a user through webhook with proper authentication from Facebook to Heroku server, and then update the state of the home appliance in the database accordingly]; wherein the analysis is performed utilizing at least one of natural language processing (NLP) [pg. 55 - users can type their commands simply in human language (English); VI. Conclusion -- additional features that can be implemented are in terms of machine learning, voice command and Natural Language Processing (NLP).]
Regarding claims 6, 13, and 20 the combination of Parthornratt, Cheyer, Periorellis, and Sharma teaches wherein the received communication includes a query [Parthornratt at II. Smart home automation system -- possible to configure Live Chat/Messenger to send automated responses to some questions].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659